Fourth Court of Appeals
                                      San Antonio, Texas
                                            February 5, 2014

                                          No. 04-13-00907-CR

                                   IN RE Roy L. SMITHWICK Jr.

                                   Original Mandamus Proceedings 1

                                                ORDER

        On December 27, 2013, relator Roy L. Smithwick Jr. filed a pro se petition for writ of
mandamus complaining in part of the trial court’s failure to rule on a mandamus petition and
motion pending in the district court. This court requested a response to the petition for writ of
mandamus on January 9, 2014. A response was received from the real party in interest, but no
response has been filed on behalf of the respondent judge. The court has considered relator’s
petition and the real party in interest’s response and has determined that relator is entitled to only
a part of the relief requested. Accordingly, the petition for writ of mandamus is
CONDITIONALLY GRANTED IN PART. TEX. R. APP. P. 52.8(c).

       The Honorable Jose Lopez is ORDERED to consider and rule upon Smithwick’s pending
mandamus petition and motion for interim action. The writ will issue only if we are notified that
Judge Lopez has not done as directed within twenty-eight days from the date of this order.

        It is so ORDERED on February 5, 2014.


                                                                  _____________________________
                                                                  Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of February, 2014.

                                                                  _____________________________
                                                                  Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 1992CRA00041-D1, styled The State of Texas v. Roy L. Smithwick Jr.,
pending in the 49th Judicial District Court, Webb County, Texas, the Honorable Jose A. Lopez presiding.